                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


 RICHARD GOLDEN,

                   PLaintiff,                                     Civ. No.: 18-12 196

            V.

                                                                      OPINION
 COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.

       WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Plaintiff Richard Golden’s (“Plaintiff’) appeal of
a decision by Defendant Commissioner of Social Security (“Defendant” or “Commissioner”)
ruling him not disabled. For the reasons set forth below, the appeal is DENIED.
 I.    BACKGROUND
        Plaintiff applied for supplemental security income on July 16, 2014, alleging he had been
 disabled since November 15, 2011. Admin. Rec. (“AR”) at 13, ECF No. 11. Plaintiffs
 application was denied initially and on reconsideration. Id.            On Plaintiffs request,
 Administrative Law Judge David Neumann (“AU”) presided over a hearing held by video
 conference. Id. Plaintiff and his counsel appeared from Newark, New Jersey. Id.
        The AU issued an unfavorable decision on July 25, 2017 (“Decision”), finding Plaintiff
 was not disabled. AR at 24. Plaintiff appealed to the Appeals Counsel. On June 11, 2018, the
 Appeals Council denied Plaintiffs appeal, making the AU’s Decision the final, appealable
 decision of the Social Security Administration (“SSA”). Plaintiff then filed suit in this Court
pursuant to 42 U.S.C. § 405(g), which confers the Court with jurisdiction.
.11.    DISCUSSION
       The AU issued his Decision pursuant to the five-step sequential analysis applicable to
determinations of benefits eligibility. Plaintiff challenges various aspects of the AU’s
determination. The sequential analysis, the AU’s Decision, and each of Plaintiffs specific
challenges is discussed below.
       A.        Five-Step Sequential Analysis
       The SSA has established a five-step evaluation process for determining whether a
claimant is entitled to benefits. 20 C.F.R. § 404.1520, 416.920. In the first step, the
Commissioner determines whether the claimant has engaged in substantial gainful activity since
the onset date of the alleged disability. Id. § 404.1520(b), 416.920(b). If not, the Commissioner
moves to step two to determine if the claimant’s alleged impairment, or combination of
impainnents, is “severe.” Id. § 404.1520(c), 416.920(c). If the claimant has a severe

                                                 1
impairment, the Commissioner inquires in step three as to whether the impairment meets or
equals the criteria of any impairment found in the Listing of Impairments. Id. Part 404, Subpart
P, Appendix 1, Part A. If so, the claimant is automatically eligible to receive benefits (and the
analysis ends); if not, the Coinmissioner moves on to step four. Id. § 404.1520(d), 4 16.920(d).
In the fourth step, the Commissioner decides whether, despite any severe impairment, the
claimant retains the Residual functional Capacity (“RFC”) to perform past relevant work. Id.
§ 404.1520(e)-(f), 416.920(e)-(f). The claimant bears the burden of proof at each of these first
four steps. At step five, the burden shifts to the Social Security Administration to demonstrate
that the claimant is capable of performing other jobs that exist in significant numbers in the
national economy in light of the claimant’s age, education, work experience, and RFC. Id.
§ 404.1520(g), 416.920(g); see Foidos v. Comm ‘r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir.
2007) (citations omitted).
       B.     The Administrative Law Judge’s Decision
        The AU’s Decision proceeds deliberately through the sequential analysis. At step one,
the AU found that Plaintiff had not engaged in substantial gainful activity since the alleged onset
date. AR at 15. At step two, the AU found Plaintiff had six severe impainnents: degenerative
disc disease of the lumbar spine, asthma, diabetes, hypertension, obesity, and depression with
anxiety. Id. Despite those severe impairments, the AU determined at step three that Plaintiff
did “not have an impairment or combination of impairments that meets or medically equals the
severity of one of the listed impairments in [the applicable regulation].” AR at 16. Because
Plaintiff did not fit into one of the listed impairments, the AU had to determine whether Plaintiff
had the RFC to perform past relevant work (step four) and if not, whether he was capable of
perfonTling other jobs that exist in significant numbers in the national economy (step five).
Because Plaintiff did not have any past relevant work, once the AU calculated Plaintiffs RFA,
he proceeded directly to step five, making use of a vocational expert to detemiine Plaintiffs
ability to perfonri available jobs. AR at 23-24.
       C.     Plaintiffs Appeal of the Decision and the Applicable Standard
       Plaintiff challenges three portions of the AU’s Decision: (1) that Plaintiff was capable
of light work; (2) the level of consideration given to Plaintiffs obesity; and (3) the relative
weight afforded to the various doctor-witnesses. P1. Br. at 22-40, ECF No. 15. Further, because
(Plaintiff asserts) he was not able to perform light work, Plaintiff argues (4) he should have been
deemed disabled under the grids and, in any event, (5) there is “good cause” to remand the case.
Id. at 40-42. The Government filed an opposition brief responding to each of Plaintiffs
arguments, ECF No. 18, and Plaintiff filed a reply, ECF No. 19.
       In May 2019, after briefing was complete, the case was reassigned to Judge McNulty.
ECF No. 20. In August, the case was reassigned to the undersigned. The Court has plenary
review of legal issues. See Chandler v. Comm ‘r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011)
(cleaned up). Findings of fact, on the other hand, will be affirmed if “there is substantial evidence
to support such findings.” 42 U.S.C. § 405(g) & 1383(c). Courts are not permitted to re-weigh
the evidence or impose their own factual determinations. Chandler, 667 F.3d at 359 (cleaned
up). Instead, “substantial evidence” only requires “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Id.

                                                 2
             1.      Capable ofLight Work
       Plaintiff argues the AU’s detennination that he was “capable of light work was erroneous
and was not based on substantiation evidence.” Mot. at 22. Specifically, Plaintiff challenges
the AU’s determination that he “has the residual functional capacity to perform the full range
of light work as defined in 20 C.F.R. 416.967(b).” Id. (purportedly quoting AR at 17). The
Court rejects Plaintiffs challenge, as the AU made no such detennination and substantial
evidence supports the actual RFA determination made.
      The Court cannot locate the (purportedly) quoted language in the AU’s Decision. Page
17 of the administrative record—cited by Plaintiff—discusses whether Plaintiffs symptoms
meet or equal a listed impairment. See AR at 17. Likewise, if Plaintiff intended to cite to the
ECF page number, that portion also discusses whether Plaintiff met the requirements of a listed
impairment, not RFA. Id. at 16 (ECF No. 11-2 p.17). The AU did determine Plaintiff was
capable of light work with certain restrictions, specifically:

      [T]he claimant has the residual functional capacity to perform light work as
      defined in 20 CFR 416.967(b) except the claimant can perform simple, routine,
      repetitive work at a specific vocational preparation of 1 or 2 and have occasional
      interaction with supervisors and coworkers, and occasional changes in the work
      setting, and no travel beyond commuting to and from work. He can lift and carry
      to pounds frequently and 20 pounds occasionally, sit for six hours, with normal
      breaks, in an eight-hour workday and stand and/or walk two hours, with normal
      breaks, in an eight-hour workday. He can perform pushing and pulling motion
      with his upper and lower extremities within the aforementioned weight
      restrictions. He can occasionally climb stairs and ramps, balance, stoop, kneel,
      crouch, and crawl and he should avoid concentrated pollutants and temperature
      extremes.
AR at 19-20. Because there is substantial evidence to support this conclusion, the Court will not
overturn the AU’s Decision. See AR at 20-23; 42 U.S.C. §sS 405(g) & 1383(c).
       With respect to Plaintiffs asthma, the AU pointed out that medical treatment records
showed clear lung sounds and no crackles or wheezes. Id. at 21. Similarly, with respect to
Plaintiffs chest pain, weakness, and high blood pressure, the AU noted symptoms consistent
with chronic hypertensive disease. Id. However, the record did not demonstrate uncontrolled
symptoms or resulting complications. Id. The AU further acknowledged Plaintiffs obesity and
back pain but pointed out Plaintiffs clinical, objective musculoskeletal findings were
unremarkable, while he had a relatively normal gait, station, sensation, strength, and tone. Id.
The AU specifically cited the assessment of Dr. Rahel Eyassu, AR at 326-338, who found
Plaintiff was “in no acute distress,” “can walk at a reasonable pace,” has a “normal” station,
“[s]quats halfway,” “is able to do heel to toe walking,” and “uses no assistive device.” AR at
327. In addition, the AU relied on agency medical consultant Dr. Jose Rabelo, who found
Plaintiff could perform light work. AR at 74. The AU further relied on Dr. Andrew Pryzybla’s
opinion, another state medical consultant that review.ed Plaintiffs record. AR at 22. Like Dr.
Rabelo, Dr. Pryzbla found Plaintiff was able to perfonn light work. AR at 90.

                                                3
        Plaintiffs citation to various evidence supporting a finding that he was not capable of
light work is insufficient to justify a remand. Even assuming the evidence could support such a
finding, the Court is not permitted to re-weigh evidence or impose its own factual
determinations. See Chandler, 667 F.3d at 359. Substantial evidence supports the AU’s
determination regarding Plaintiffs ability to perform light work with certain additional
restrictions. Further, the AU adequately considered Plaintiffs limitations in combination. AR
at 20 (“[T]he residual functional capacity has been assessed based on all the evidence with
consideration of the limitations and restrictions imposed by the combined effects of all the
claimant’s medically determinable impainrients.”). Therefore, the Decision will not be
overturned on this basis. See 42 U.S.C. § 405(g) & 1383(c).
              2.     Consideration ofPlain ttffs Obesity
        The second reason Plaintiff posits to overturn the AU’s Decision is that he “did not give
proper consideration to [Plaintiffs] obesity.” Mot. at 30. Specifically, Plaintiff complains that
after the AU noted his weight, body mass index (“BMI”), gait, station, sensation, strength, and
tone, the AU “did not factor in [Plaintiffs] obesity at all in making his determination that [he]
was not disabled.” Id. (quoting AR at 21). Once again, Plaintiff misreads the Decision.
        The AU appropriately factored Plaintiffs obesity into his determination. See SSR 02-
 ip (requiring consideration of the effect of obesity) (rescinded as of May 20, 2019, after the
Decision was rendered). In finding Plaintiffs conditions did not meet or equal the severity of
one of the listed impairments, the AU noted “consideration has been given to claimant’s
obesity.” AR at 16. And as discussed above, the AU calculated Plaintiffs RFA “based on all.
the evidence with consideration of the limitations and restrictions imposed by the combined
effects of all of [Plaintiffs] medically detenninable impairments.” AR at 20. The AU
specifically noted Plaintiffs BMI and its effect on his ability to move normally. See AR at 21.
Further, the Decision notes Dr. Joseph Vitale’s finding that Plaintiff is obese and unable to work.
Id. While the AU rejected Dr. Vitale’s conclusion regarding Plaintiffs ability to work (as it is
reserved for the Commissioner), the AU cited Dr. Vitale’s obesity determination before
concluding that “[t]he record does not document any objective findings which would prevent
[Plaintiff] from performing the established [RFA].” Id. In short, the AU gave proper
consideration to Plaintiffs obesity, and the Decision will not be overturned on that basis.
              3.     Relative Persuasiveness ofDoctors’ Conclusions
       Plaintiffs third reason for overturning the Decision is the relative weight the AU gave
the opinions of various doctors. Specifically, Plaintiff complains that:

       The [AU] gave the opinions of the four doctors employed by the Social Security
       Administration that did not examine Mr. Golden and made their decisions based
       only on the evidence contained in the record more weight than he did Mr. Golden’s
       two treating doctors and the three doctors employed by the Administration that
       examined Mr. Golden rather than just examined the record.
Mot. at 35-36. Thus, Plaintiff argues, the AU violated 20 C.F.R.    § 4 16.927(c).


                                                4
       Under Section 416.927(c), which is applicable to claims filed before March 27, 2017, the
SSA “generally” gives more weight to medical opinions from “examining” sources than non-
examining sources, and from “treating” sources than non-treating sources. Id. § 4l6.927(c)(l)-
(2). If the SSA finds “that a treating source’s medical opinion on the issue(s) of the nature and
severity of your impairment(s) is well-supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with the other substantial evidence in your case
record, [the SSA] will give it controlling weight.” Id. § 416.927(c)(2).
        When the SSA does not give a treating source’s medical opinion controlling weight, it
applies various factors to detennine what weight to give the medical opinion. Id. Those factors
are (1) the length and frequency of the treating relationship; (2) the nature and extent of the
treating relationship; and, applicable to the relative weight afforded all medical opinions; (3) the
supportability of the opinion; (4) its consistency with the record as a whole; (5) relevant
specialization from the source; and (6) other relevant factors. Id. § 416.927(c)(2)-(6).
        Here, Plaintiff is correct that the AU afforded more weight to non-examining and non-
treating sources, which is contrary to the general practice of the SSA. See id. § 4l6.927(c)(1)-
(2) (“Generally, we give more weight. .). However, as noted, Section 416.927 does not
                                            .


mandate that the SSA give treating physicians’ opinions controlling weight if those opinions are
either (1) not supported by medically acceptable clinical and laboratory diagnostic techniques or
(2) inconsistent with other substantial evidence.
                      a.     Medical Opinions Regarding the Effect of Mental Impairments
       Plaintiff argues the AU erred in affording Plaintiffs treating therapist less weight than
the examining mental-health doctor employed by the SSA, who’s opinion likewise received less
weight than a non-examining consultant.
       The AU gave the opinion of Dr. Alan M. Schreiber, Plaintiffs long-time therapist, little
weight because he “did not provide an opinion regarding functional mental limitations or
capabilities and only opined that the claimant was disabled.” AR at 19. The AU found that Dr.
Schreiber’s conclusions regarding the severity of Plaintiffs panic attacks and depression lacked
support in other parts of the record. Id. Further, according to the AU, if Plaintiffs “mental
symptoms were unrelenting and as severe as indicated by Dr. Schreiber, it is reasonable to
conclude that he would have recommended more frequent sessions or further specialized
psychiatric treatment including medications to help alleviate the claimant’s severe symptoms.”
Id. The AU also reached his conclusion after finding other medical opinions which contradicted
Dr. Schreiber’s conclusion highly convincing, the propriety of which is discussed below. Id.
       Because Dr. Schreiber’s conclusions were either reserved for the Commissioner,
inconsistent with other substantial evidence, and not supported by medically acceptable clinical
and laboratory diagnostic techniques, the ALl was not required to give them controlling weight.
The opinion that Plaintiff was disabled is explicitly reserved for the Commissioner to determine.
20 C.F.R. § 416.927(d)(1). Other medical opinions, discussed below, contradicted Dr.
Schreiber’s conclusions regarding the nature and severity of Plaintiff s mental disorder, and thus
his opinion is inconsistent with other substantial evidence. See id. § 41 6.927(c)(2). As to clinical
and laboratory diagnostic techniques, while Dr. Schreiber kept notes of his consultations with


                                                  5
Plaintiff and reached conclusions regarding his condition, AR at 408, 4 12-413, Plaintiff did not
point to any objective tests or analysis performed. Therefore, the AU was not required to treat
Dr. Schreiber’s opinion as controlling. See 20 C.F.R. § 416.927(c)(2), (d). And for the reasons
stated below, the AU gave permissible reasons for giving significant weight to other medical
evidence, finally, the RFA assigned limited penriissible jobs to “simple, routine, repetitive work
at a specific vocational preparation of 1 or 2 and have occasional interaction with supervisors
and coworkers, and occasional changes in the work setting, and no travel beyond commuting to
and from work.” AR at 19. Therefore, the RFA provided relatively significant limits to
accommodate Plaintiffs mental impainnents.
       The AU also permissibly gave non-treating sources’ opinions significant weight. He
gave “great weight” to Drs. Golin and Logan, both non-examining doctors employed by the SSA.
As to Dr. Golin, the AU explained that (1) “he provided a detailed evaluation of the evidence
and specific functional limitations and capabilities”; (2) as a state agency consultant, he is highly
qualified in evaluating medical issues in disability claims; and (3) “his opinion regarding the
nature and extent of [Plaintiffs] mental limitations is supported by clinical findings, overall
medical history, and the [Plaintiffs] own reports.” AR at 19. The AU gave Dr. Logan’s opinion
great weight because “it is consistent with the evidence and Dr. Golin’s opinion.” Id. These
rationales are explicitly recognized in Section 4 16.927. See 20 C.F.R. 416.927(c)(3) (the weight
given to non-examining sources “will depend on the degree to which they provide supporting
explanations for their medical opinions”), (c)(4) (“the more consistent a medical opinion is with
the record as a whole, the more weight we will give to that medical opinion”), (c)(6) (“the amount
of understanding of our disability programs and their evidentiary requirements that a medical
source has .   .and the extent to which a medical source is familiar with the other infonnation in
                   .



your case record are relevant factors”). Accordingly, the AU was not in error.
        As to the examining doctors, the AU gave their opinions “some weight.” AR at 19.
While Drs. Iskandarani and Arrington examined Plaintiff, they were not treating physicians, and
thus their opinions were not controlling. 20 C.F.R. § 416.927(c)(2). Further, the opinions were
not specific and thus less convincing. The AU also permissibly gave Dr. Iskandarani’s global
assessment score some weight. The conclusions did not correlate to the severity requirements
of the listings, but the AU appeared to take seriously that Dr. Iskandarani’s opinion was
“consistent with moderate limitations and the totality of the evidence,” because the AU provided
significant, non-physical limitations in Plaintiffs RFA. See AR at 19-20. In sum, the AU
provided pennissible reasons for crediting and discounting various medical opinions, the basis
of which was supported both by law and record evidence.
                       b.    Medical Opinions Regarding the Effect of Physical Impairments
      Plaintiff similarly objects to the AU’s treatment of evidence provided by treating Dr.
Joseph Vitale. Specifically, Plaintiff argues the AU’s “finding that Dr. Vitale’s opinion did not
document any objective findings that would prevent Mr. Golden from perfonning the established
[RFA] was erroneous and was not based on substantial evidence.” Mot. at 39. Plaintiff goes on
to explain that Dr. Vitale kept detailed records of Plaintiffs visits, tests, exams, reported
problems, surgeries, family history, allergies, adverse reactions, and prescribed medications. Id.



                                                  6
       Plaintiffs argument faulters because he fails to connect the records cited to the inability
to perform the modified, light work the RFA allows for. See AR at 19-20. Plaintiff simply lists
categories of information that would exist in almost any individual’s medical records (including
those of a healthy individual capable of heavy work), cites over 200 pages of the record without
explanation, and concludes “[i]t would be difficult to imagine how Dr. Vitale could better
document objective findings that would prevent Mr. Golden from performing the established
[RFA].” See Id.
        The AU provided legitimate reasons not to be bound by Dr. Vitale’s opinion: (1) “the
issue of disability is reserved to the Commissioner”; (2) he did not assess any specific functional
limitations or capabilities; (3) “his treating records document generally normal findings with”
some exception (thus providing an inconsistency with substantial evidence); and, as discussed,
(4) “[t]he record does not document any objective findings which would prevent the claimant
from performing the established [RFA].” AR at 22. Like for Dr. Schreiber, the AU provided
permissible reasons to not be bound by a treating physician’s medical opinion. See 20 C.F.R.
§ 416.927(c)(2) & (d). Further, it is important to be clear which of Dr. Vitale’s opinions the AU
rejected—only “that [Plaintiff] could not work,” AR at 22, an issue on which the $SA does “not
give any special significance to the source,” 20 C.F.R. § 416.927(d)(3). On issues not reserved
to the Con-imissioner, the AU analyzed evidence provided by Dr. Vitale and accounted for the
associated limitations in Plaintiffs RFA. See AR at 19-22. Accordingly, he was not in error in
evaluating Dr. Vitale’s conclusions.
       As to the relative weight given to the examining and non-examining physicians, the AU
once again relied on permissible justifications for the various weights afforded. Examining Dr.
Eyassu’s opinion received some weight. AR at 23. However, because it was not specific, it did
not form the basis of the AU’s Decision. Consulting Dr. Jose Rabelo’s opinion received great
weight, as he provided a detailed evaluation of the evidence, has expertise in the applicable rules
and regulations, and his opinion was supported by clinical findings, longitudinal treatment, and
overall medical history. Id. Dr. Andrew Pyzybyla’s opinion received great weight too, as it was
consistent with Dr. Rabelo’s. Id. Once again, these were permissible reasons for the AU to
credit the various opinions differently than the SSA’s “general” practice. See 20 C.F.R.
416.927(c)(1)-(2), (3) (the weight given to non-examining sources “will depend on the degree to
which they provide supporting explanations for their medical opinions”), (c)(4) (“the more
consistent a medical opinion is with the record as a whole, the more weight we will give to that
medical opinion”), (c)(6) (“the amount of understanding of our disability programs and their
evidentiary requirements that a medical source has. and the extent to which a medical source
                                                        .   .



is familiar with the other information in your case record are relevant factors”).’




  Plaintiff also raises that “Drs. Golin, Robelo, Porter, and Pryzbyla made their decisions at the pre
reconsideration and reconsiderations levels,” and thus “[t]heir decisions might have been different if
they had access to the medical documentation” later submitted. Mot. at 40. However, Plaintiff fails to
explain how that would be the case or otherwise support his bald assertion. Accordingly, the Decision
will not be reversed on that basis.

                                                  7
               4.       Disabled Under the Grids
       Plaintiff argues that he is “unable to perfonn any kind of work in the national economy.
 However, if for arguments sake[,] it could be said that [Plaintiff] could perfonn sedentary work[,]
 he would be disabled under grids 201.09.” Mot. at 41.
         Plaintiff concedes that if he could perfonu light work, he would not be disabled under the
 grids. Id. As discussed above, there is no reason to disrupt the AU’s determination that Plaintiff
 is capable of the RFA assigned. See sttpra Part II.C.1. Accordingly, he is not disabled under
 the grids, and the Decision will not be overturned.
               5.       “Good Cattse “for Remand
       Petitioner’s final argument is that there is “good cause” to remand this matter because the
 AU “erred in finding that [Plaintiff] had the [RFA] to do light work.” Mot. at 42. As the ALl
 made no such error, see sttpra Part II.C. 1, the Court rejects this argument.
III.    CONCLUSION
        For the reasons set forth above, Plaintiffs appeal of Defendant’s ruling that he is not
 disabled is DENIED. An appropriate order follows.




                    •




 Date: November/fO19                             6ILL1AM         .   ‘A1TNI, U.S.D.J.




                                                   $
